  Case 8:18-cv-01644-VAP-KES Document 81 Filed 05/07/19 Page 1 of 4 Page ID #:2421



 1 Michael R. Williams, State Bar No. 192222
   mwilliams@bienertkatzman.com
 2 Ali Matin, State Bar No. 268452
 3 amatin@bienertkatzman.com
   BIENERT | KATZMAN PC
 4 903 Calle Amanecer, Suite 350
 5 San Clemente, California 92673
   Telephone: (949) 369-3700
 6 Facsimile: (949) 369-3701
 7 Attorneys for Nonparty
 8 Bienert | Katzman PC
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   In re:                                    Case No. 8:18-cv-01644-VAP-KES
13   Eagan Avenatti, LLP,                      BIENERT | KATZMAN PC’S
14                                             RESPONSE TO JUDGMENT
              Debtor.                          CREDITOR JASON FRANK LAW,
15                                             PLC’S MOTION TO COMPEL
16                                             COMPLIANCE WITH SUBPOENA
17
18
19
20
21
22
23
24
25
26
27
28
               BIENERT | KATZMAN PC’S RESPONSE TO JUDGMENT CREDITOR
               JASON FRANK LAW, PLC’S MOTION TO COMPEL COMPLIANCE
                                  WITH SUBPOENA
  Case 8:18-cv-01644-VAP-KES Document 81 Filed 05/07/19 Page 2 of 4 Page ID #:2422



 1         Nonparty Bienert | Katzman PC (“BK”) hereby responds to Jason Frank Law, PLC’s
 2 (“JFL”) Motion to Compel Bienert | Katzman PC to Comply with Subpoena (“Motion”), as
 3 follows:
 4         On April 2, 2019, JFL served a subpoena on BK, seeking “[a]ll checks, wire transfers
 5 or other documents reflecting any payments or retainers Bienert Katzman [PC] has received
 6 related to its representation of Michael J. Avenatti” in connection with a pending criminal
 7 matter. See Declaration of Jason M. Frank (“Frank Decl.”) Ex. A.
 8         On April 15, 2019, BK served objections to the subpoena based on the attorney-client
 9 privilege, Mr. Avenatti’s Fifth Amendment right against self-incrimination, and BK’s
10 privacy rights, to the extent the subpoena sought financial information regarding the firm.
11 Frank Decl. Ex. B.
12         On April 29, 2019,1 JFL filed the Motion, seeking to enforce the subpoena and
13 compel production of documents. The Motion states that “JFL is only seeking (a) [BK’s]
14 retainer agreement with Avenatti; (b) any other agreements [BK] has with Avenatti or any
15 third party to pay for [BK’s] representation of Avenatti; and (c) the payment documents
16 (i.e., wires, checks or similar documents) reflecting payments or retainers made on
17 Avenatti’s behalf so that JFL may determine the source of the funds.” Frank Decl. ¶ 5.
18         Mr. Avenatti is the holder of the attorney-client privilege and the Fifth Amendment
19 right against self-incrimination. Given that the subpoena expressly seeks to invade his
20 relationship with his attorneys and covers the same subject matters as pending criminal
21 charges against him, Mr. Avenatti has asserted both his attorney-client privilege and his
22 Fifth Amendment privilege in response to the subpoena. BK is a nonparty and does not
23 represent Mr. Avenatti in this action. Therefore, BK is not in a position to advocate for
24 those privileges on Mr. Avenatti’s behalf. Accordingly, the Court should permit Mr.
25 Avenatti an opportunity to argue in support of his privileges.
26
27
     1
28    JFL sought to have the matter heard on an ex parte basis, but the request was denied. Dkt.
     No. 75                                       1
            BIENERT | KATZMAN PC’S RESPONSE TO JUDGMENT CREDITOR
             JASON FRANK LAW, PLC’S MOTION TO COMPEL COMPLIANCE
                                        WITH SUBPOENA
 Case 8:18-cv-01644-VAP-KES Document 81 Filed 05/07/19 Page 3 of 4 Page ID #:2423



 1   Dated: May 7, 2019                   BIENERT | KATZMAN, PC
 2
 3                                        By:
                                                Michael R. Williams
 4
                                                Ali Matin
 5                                              Attorneys for Non-Party
                                                Bienert | Katzman PC
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
           BIENERT | KATZMAN PC’S RESPONSE TO JUDGMENT CREDITOR
           JASON FRANK LAW, PLC’S MOTION TO COMPEL COMPLIANCE
                              WITH SUBPOENA
  Case 8:18-cv-01644-VAP-KES Document 81 Filed 05/07/19 Page 4 of 4 Page ID #:2424



 1                                      PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF ORANGE
 3       I am employed in the County of Orange, State of California. I am over the age of
   18 and not a party to the within action. My business address is 903 Calle Amanecer, Suite
 4 350, San Clemente, California 92673. I declare that I am employed in the office of a
   member of the bar of this Court at whose direction the service was made.
 5
         On May 7, 2019, I served BIENERT | KATZMAN PC’S RESPONSE TO
 6 JUDGMENT CREDITOR JASON FRANK LAW, PLC’S MOTION TO COMPEL
   COMPLIANCE WITH SUBPOENA on all interested parties in this action as stated below:
 7
    • Michael J Avenatti
 8      mavenatti@eaganavenatti.com,mavenatti@eoalaw.com,jregnier@eaganavenatti.com
 9    •     Sara L Chenetz
            schenetz@perkinscoie.com
10
      •     Ronald S Hodges
11          rhodges@shbllp.com,bbailey@shbllp.com
12    •     Ryan Daniel O'Dea
            rodea@shbllp.com,lgauthier@shbllp.com,sswartzell@shbllp.com
13
      •     James R Selth
14          jim@wsrlaw.net
15    •     Leonard M Shulman
16          lshulman@shbllp.com
      •     Scott Howard Sims
17
            ssims@lawfss.com,mnowowiejski@lawfss.com
18
      •     Andrew D Stolper
19          astolper@lawfss.com,mnowowiejski@lawfss.com,astolper@ecf.courtdrive.com

20    [X]     BY ELECTRONIC TRANSMISSION - I transmitted a PDF version of this
              document by electronic mail to the party(s) identified above using the e-mail
21            address(es) indicated.

22          I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
23
             Executed on May 7, 2019, at San Clemente, California.
24
25
26
                                                       Carolyn K. Howland

                                        PROOF OF SERVICE
